Title: From George Washington to William Shippen, Jr., 3 November 1776
From: Washington, George
To: Shippen, William Jr.



Dear Sir
Head Quarters [White Plains] 3d Novemr 1776

I am favd with yours of the 29th last Month. Altho’ by the Resolutions of Congress you are appointed to the Director Generalship of the Flying Camp in New Jersey, and Doctor Morgan to that of the Continental Army which has lain on this side the North River, yet I never imagined it meant to exclude either of you from the power of establishing Hospitals on which ever side of the River you thought most convenient for your respective Sick. Under the Circumstances in which we left New York we found it impossible to remove our Sick up the Country on this side the River, Docr Morgan was therefore directed to provide and prepare Hospitals for them in Jersey, to be under the Controul of him and his Assistants.
He informs me he has left Docr Foster with proper Assistants to care of those Sick who were removed from this Army, and it is my desire that they may remain under his Direction, he will undoubtedly take proper Measures to provide comfortably for them. As fast as they recover they are to be sent over to this Army again, and tho they may have put you to some Inconvenience for a time, yet consider the Necessity of the times must plead the Excuse. We have now established Hospitals in this Neighbourhood, and therefore shall have occasion to send no more to Jersey. As fast as Docr Fosters Sick are removed the Houses will be left for your Use and Convenience. I am Dear Sir yr most obt Servt

Go: Washington

